DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt s acknowledged of Amendments and Remarks filed on 08/19/21 and a Declaration filed on 08/24/21. Claims 21 and 24 have been amended, withdrawn claims 1-17, 27-35 have been cancelled and no new claims have been added. Accordingly, claims 19, 21-24 and 36 remain under examination on the merit.   

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21-24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20100028266) in combination with Chapin et al (US 20100240624) and Chapin et al (US 20100311688).
 
Horn et al ‘266 teach compositions and methods for treating an allergic response with reduced rebound hyperemia, comprising highly selective alpha-2 adrenergic receptor agonists, at low concentrations, such as below 0.05% weight by volume, and histamine antagonists. The compositions preferably comprise brimonidine. The compositions preferably have pH between about 5.5 and about 6.5 (See abstract).
Horn et al disclose a composition for inducing vasoconstriction consisting essentially of brimonidine, wherein said brimonidine concentration is from between about 0.01% to about 0.02% weight by volume, wherein pH of said composition is between about 5.5 and about 6.5, and wherein said composition is formulated as an ocular drop (See [0047]-[0048] and [0086]). The disclosed methods induce preferential vasoconstriction of smaller blood vessels, such as capillaries and venules, relative to larger blood vessels, such as arteries and arterioles (See [0011], [0050], [0054] and [0058]-[0059]). In a preferred embodiment, the selective a-2 adrenergic receptor agonist is present at a concentration from between about 0.001% to about 0.035% weight by volume (See [0077]).
Ocular conditions include red eye, including chronic red eye; ocular vascular congestion; ocular itch, etc, (See [0110]). For the method of reducing redness in an eye, the preferred a-2 agonist is brimonidine at a concentration of from about 0.005% to about 0.015% (See [0127]). 
Horn discloses an embodiment, wherein a composition is formulated for treating and/or preventing an allergic response with reduced rebound hyperemia, comprising a selective a-2 adrenergic receptor agonist having a binding affinity of 100 fold or greater for a-2 over a-1 adrenergic receptors, or a pharmaceutically acceptable salt thereof, and a histamine antagonist, wherein said selective a-2 adrenergic receptor agonist is present at a concentration below about 0.025% weight by volume (See [0140]).            In a preferred embodiment, the a-2 agonist is brimonidine at a concentration of from about 0.001% to about 0.025% weight by volume; and the preferred histamine antagonist is selected from the group consisting of loratadine, desloratadine, cetirizine, fexofenadine, acrivastine, ebastine, norastemizole, levocetirizine, and mizolastine (See [0142]).
tetrahydrozoline at 0.05%, oxymetazoline at 0.025%, and naphazoline at 0.033% (See [0018]-[0020] and [0182]-[0184]). 
Horn et al further disclose that the said topical composition is formulated for treating an ocular condition. The topical compositions include ocular drops, ocular ointments, gels and creams. They may also include additional non-therapeutic components, which include preservatives, delivery vehicles, tonicity adjustors, buffers, pH adjustors, antioxidants, and water. Such components include polyvinyl alcohol, povidone, hydroxypropyl methyl cellulose, poloxamers (non-ionic surfactants), saline, etc, (See [0147]-[0149]). The said buffers include citrate buffers, acetate buffers, etc, (See [0151]). 
Horn et al’s teaching lacks a specific disclosure on the addition of the histamine antagonist, ketotifen, its amounts and the surfactants being polysorbate and sorbate or their amounts. These are known in the art as disclosed by Chapin et al ‘624 and Chapin et al ‘688. 
 
Chapin et al ‘624 teach topical formulations of ketotifen that provide a comfortable formulation when instilled in the eye and are effective in the treatment and prevention of ocular allergy, particularly allergic conjunctivitis (See abstract).
The invention also provides ophthalmic formulations of ketotifen in combination with one or more additional active ingredients for mitigating the symptoms of ocular 
The said ophthalmic formulations comprise a tear substitute, such as hydroxypropylmethyl cellulose (Hypromellose or HPMC), which is present at ranges from about 0.5% to about 2% w/v (See [0014]). 
The said ophthalmic formulation comprises ketotifen, or pharmaceutically acceptable salts thereof, wherein the concentration of ketotifen is from 0.01% to 0.20% (w/v), preferably 0.035% (w/v) and the pH of the formulation is between 5.5 and 7 or 5.5-6.5 (See [0021], [0024], [0030] and [0044]).
The said ketotifen, or a pharmaceutically acceptable salt thereof, is formulated at a concentration of 0.01% to 0.20% (w/v), (See [0043]-[0044]). 
The said ketotifen formulations comprise ophthalmic demulcents and/or viscosity enhancing polymers selected from one or more of hydroxypropylmethyl cellulose or hypromellose (0.02% to 5%) and polysorbate 80 (0.02% to 3%) (See [0068]). The said formulations also comprise a buffering agent such as potassium citrate, citric acid or sodium citrate in amounts ranging from about 0.05 to 2.5 wt%, and preferably, from 0.1 to 1.5 wt% (See [0062]-[0063]).

Chapin et al ‘688 teach compositions for treating signs and symptoms associated with dry eye and/or ocular irritation, and methods of use thereof. Such compositions are provided in novel ophthalmic formulations that are comfortable upon instillation in the eye (See abstract). 
conjunctival and corneal staining, redness, blurry vision, decreased tear production, increased conjunctival redness, ocular dryness, ocular burning, excess tearing, photophobia, ocular stinging, ocular sensitivity, and ocular irritation, ocular itching due to a combination of ocular allergy and dry eye symptoms (See [0004]).
Chapin et al disclose an aqueous ophthalmic solution containing viscosity enhancing agents, a tonicity agent and a buffer. The viscosity enhancing agent is preferably hydroxypropyl methylcellulose (also commonly referred to as hypromellose or HPMC), present in an amount of from 0.72% to 0.8% (See [0008] and [0040]). The formulations also comprise sorbate (See [0010]-[0012]). The said buffering components are present from 0.05% to 2.5% (w/v) or from 0.1% to 1.5% (w/v) and comprise citrate buffers, etc, (See [0047]-[0048]). The citrate buffer is used (in total) at a concentration of 0.004 to 0.2 M (Molar), preferably 0.04 to 0.1 M (See [0052]). The pH of the aqueous ophthalmic solution is at or near physiological pH, i.e. between about 6.8 to about 7.7 (See [0054]). The said viscosity enhancing agent may be polysorbate 80, HPMC, etc, or combinations thereof present at a concentration range from about 0.2% to about 10% w/v (See [0039]-[0040]). The said formulations may also comprise a solubilizer such as polysorbate 20 or polysorbate 80 (See [0070]). 
Chapin et al disclose that the said aqueous ophthalmic formulations are suitable for use as artificial tear products to relieve symptoms of dry eye and as a vehicle for an ophthalmic drug. Ophthalmic drugs suitable for use in the said formulations include anti-glaucoma agents, such as brimonidine and anti-allergic or antihistamine agents such ketotifen, norketotifen, loratedine, etc, and combinations thereof (See [0060]). The total concentration of drug will generally be about 5% or less (See [0064]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chapin et al and Chapin et al with that of Horn et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising a combination of brimonidine at low doses and an antihistamine for treating an allergic response in the eye of a human patient. While Horn et al list a number of suitable histamine antagonists for the said formulations, there is no specific disclosure on ketotifen being the histamine antagonist. Chapin et al ‘624 teach ophthalmic formulations comprising ketotifen to treat ocular allergy, particularly allergic conjunctivitis. Chapin et al’s formulations also comprise hydroxypropylmethyl cellulose, polysorbate and citrate buffers. Chapin et al also disclose that other suitable active agents may be added to the said formulations comprising ketotifen. 
As such one of ordinary skill in the art having possession of the said references would have been motivated to have selected ketotifen as the suitable histamine antagonist and take advantage of guidance provided on its suitable amounts and suitable excipients as taught by Chapin et al with a reasonable expectation of success.
Chapin et al ‘688 also teach ophthalmic formulations comprising suitable active agents including ketotifen and brimonidine, hydroxypropyl methylcellulose, sorbate, polysorbate, citrate buffers, etc. It would have been obvious to one of ordinary skill in the art to take advantage of such teachings and incorporate suitable excipients into the 
Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 19, 21-24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20100028266) in combination with Chapin et al (US 20100240624) and Nakata et al (US 20140005277).
Teaching of Horn et al ‘266 and Chapin et al ‘624 are delineated above and incorporated herein. 
The combined reference lack a specific disclosure on adding sorbate to the formulation. This would have been obvious over Nakata et al’s teaching. 

Nakata et al teach a specific nonionic surfactant-containing aqueous ophthalmic composition that has enhanced preservative efficacy (See [0011]). 
The said formulations may also comprise an antiseptics, disinfectants, and antibacterial agents such as sodium benzoate, sorbic acid, potassium sorbate, etc, (See [0116]), and thickening agents or thickeners such as hydroxypropyl methylcellulose (See [0117]). 
potassium sorbate at a range of from 0.05 - 0.1% w/v and hydroxypropyl methylcellulose at about 0.2% w/v (See Table 12). 
The said ophthalmic compositions may also comprise antihistamines or antiallergic agents such as ketotifen fumarate, sodium cromoglycate; etc, (See [0106]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chapin et al and Chapin et al with that of Horn et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising a combination of brimonidine at low doses and an antihistamine for treating an allergic response in the eye of a human patient. While Horn et al list a number of suitable histamine antagonists for the said formulations, there is no specific disclosure on ketotifen being the histamine antagonist. Chapin et al ‘624 teach ophthalmic formulations comprising ketotifen to treat ocular allergy, particularly allergic conjunctivitis. Chapin et al’s formulations also comprise hydroxypropylmethyl cellulose, polysorbate and citrate buffers. Chapin et al also disclose that other suitable active agents may be added to the said formulations comprising ketotifen. 
As such one of ordinary skill in the art having possession of the said references would have been motivated to have selected ketotifen as the suitable histamine antagonist and take advantage of guidance provided on its suitable amounts and suitable excipients as taught by Chapin et al with a reasonable expectation of success.
 potassium sorbate, polysorbate, citrate buffers, etc. It would have been obvious to one of ordinary skill in the art to take advantage of such teachings and incorporate suitable excipients into the ophthalmic formulations of Horn et al and Chapin et al with a reasonable expectation of success. 
Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahadevan et al (US 20130203813).
Mahadevan et al teach an anionic, silicone hydrogel contact lens comprising contacted with 3 mL of an ophthalmic solution comprising 0.001 wt % polycationic component, 0.56% citrate dihydrate and 0.021% citric acid monohydrate (wt/wt) (See [0006]).
The said solution comprises pharmaceutical components or combinations thereof for treating dry and/or irritated eye, glaucoma, allergies, ocular inflammation, ocular redness, etc, including brimonidine and ketotifen (See [0111]-[0112]).
For example, if the anti-allergic agent is ketotifen fumarate, the minimum effective amount is between about 9 µg and about 20 µg (See [0114]). 

Response to Arguments
Applicant's arguments filed 08/19/21 have been fully considered but they are not persuasive. 
Applicant states that “Horn teaches extreme low dose brimonidine (ELDB) combinations in combinations with histamine antagonists for the treatment of allergic response. However, Horn does not mention ketotifen. Chapin I discloses that ketotifen can treat an ocular allergy. Chapin I discloses ocular formulations for treating dry eye and/or ocular irritation, which can occur due to ocular allergy. Chapin II discloses that brimonidine and ketotifen can be included in the formulations (among the wide list of all kinds of possible ophthalmic drugs), and it also teaches excipients that can be used in such formulations, including buffers, HPMC, sorbate, etc. The Examiner argues that in view of these references, it would have been obvious to combine ELDB and ketotifen to treat allergies and to optimize the formulation. 
Applicant respectfully disagrees. Just because Horn generically discloses treatment of an allergic response with a combination of ELDB and a histamine antagonist, it was not at all obvious to combine ELDB and ketotifen, a specific antihistamine which is not disclosed or discussed in Horn. There are far too many histamine antagonists and there is nothing in Horn that would direct a skilled artisan to pick ketotifen, and not any other histamine antagonist, especially when Horn discloses specific examples of using other histamine antagonists, as the Office Action points out” (See Remarks, page 3-4).
The above arguments are not persuasive. Horn clearly teach a method of treating an allergic response in the eye of a subject by administering a low dose of briminodine and an antihistamine at given doses. The only missing element is that ketotifen is not recited as one of the histamines listed.  Chapin ‘624 teach a method of treating ocular allergy in a subject by administering a composition comprising ketotifen 
One of ordinary skill in the art having possession of the two references would have been motivated to have combined the low dose of Horn with the dose of Chapin ‘624 to effectively treat an allergic response in the eye of a subject with a reasonable expectation of success as both active agents re disclosed for treating eye allergy.  
In this regard the MPEP 2144.06 entitled Art Recognized Equivalence for the Same Purpose, states that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
In other words, even if Horn did not recite combining brimonidine with an antihistamine, one of ordinary skill in the art would have had reasons to combine briminodine and ketotifen to increase the effectiveness of the combined formulation in reducing the symptoms of an allergic response in a subject. 
In regard to Applicants argument that “There are far too many histamine antagonists and there is nothing in Horn that would direct a skilled artisan to pick ketotifen, and not any other histamine antagonist, especially when Horn discloses specific examples of using other histamine antagonists”, the argument is not persuasive because Chapin ‘624 only discloses ketotifen and there is no selection required. Chapin 
Chapin et al ‘688 is relied upon only to show that it is well known in the art to combine brimonidine and ketotifen and for it’s teaching on the typical excipients for ophthalmic formulations.  Additionally, it has been held that the fact that the reference teach other possible active ingredients does not make its teaching of an ophthalmic composition comprising ketotifen, a histamine antagonist any less obvious. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (explaining that a reference’s disclosure of “a multitude of effective combinations does not render any particular formulation less obvious”).
Applicant’s next argument is that “Dr. Horn, the inventor of the present application who is also the inventor of the Horn reference did not envisage a combination of ELDB and ketotifen to treat allergies. Dr. Horn certainly qualifies as a person of skill in the art, especially since he is the inventor of both the instant application and of the Horn reference” (See Remarks, page 4).
The argument is not persuasive either. Firstly, Horn ‘266 was filed in 2009. Chapin et al was published in September 23, 2010. Thus, the fact that Horn did not envisage combining ketotifen with brimonidine to treat allergies of the ye at the time is not a persuasive argument today because the instant Application was not filed until 2017, a few years after the prior art recognized that ketotifen was an effective agent for treating ocular allergies. Accordingly, one of ordinary skill in the art at the time of filing the instant Application had sufficient teaching in the art to motivate them to combine the two active agents with a reasonable expectation of successfully and effectively treating eye allergies.   
the unexpected results of the combination of ELDB and ketotifen being significantly superior to ketotifen alone outweigh any prima facie case of obviousness” (See Remarks, page 4). The unexpected results and Declaration will be addressed below. 
Applicants other argument is regarding the teaching of Chapin et al ‘688 and state that “there is nothing in Chapin II that would teach ELDB, meaning brimonidine at concentrations low enough to be a suitable antiallergic drug” (See Remarks, page 4).
The above argument is not persuasive because the rejection is under obviousness over the combined references. In such a rejection the secondary references are relied upon for what is missing in the primary reference. Here, as we have clearly shown the primary reference teach a method of treating an allergy in the eye of a subject with a composition comprising low dose of brimonidine. Also it is noted that Chapin et al’s disclosure on combining brimonidine and ketotifen is not related to their concentrations.   
Applicant then argues that “Regarding claim 36, none of the cited art, alone or in combination, teach the six specific ingredients at the specifically claimed concentrations in one composition to successfully treat allergies” (See Remarks, page 5).
This argument is also not persuasive as the combination of references render the claimed concentration ranges obvious. 
Regarding the rejection of claims over Horn, Chapin et al ‘624 and Nakata et al, Applicant makes the same arguments. Applicant argues that there is nothing in Nakata et al that would suggest combining ELDB and ketotifen, particularly in the specific ranges as claimed (See Remarks, page 5).  


                               Declaration under Rule 132 
Dr. Jerry Horn provided a Declaration under Rule 132 that is dated 08/24/21.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details unexpected and superior results in treating symptoms of an allergy in a subject’s eye with administration to the eye of a composition comprising brimonidine and ketotifen compared to ketotifen alone. 
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. 
The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data from 2 studies, show that the reduction in allergic symptoms including redness and stinging is higher and lasts longer in patients receiving a combination of brimonidine and ketotifen compared to those receiving ketotifen alone (See Declaration, Tables and graphs).  
Dr. Horn then concludes that “in both studies the combination of low dose brimonidine and ketotifen was surprisingly superior to ketotifen alone, both in terms of redness reduction and reducing discomfort in the form of itching and burning” (See Declaration, page 7). 
The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data show that the combination of brimonidine and ketotifen provided for superior symptom reduction. However, the Declaration and the data are not sufficient to overcome the rejections of record. 
Firstly, with regard to the term “unexpected” it is noted that the primary reference Horn, specifically disclosed that the low dose of brimonidine provided unexpected results in allergic responses. Horn states that “it was surprisingly and unexpectedly found that selective alpha-2 (a-2) adrenergic receptor agonists with extremely high selectivity for a-2 adrenergic receptors at low concentrations, well below those previously contemplated, can induce effective vasoconstriction with low incidence of rebound hyperemia as compared to the prior art, and low incidence of allergic reaction, including allergic blepharitis and follicular conjunctivitis” (See Horn [0035]). It is further disclosed that “For the method of reducing redness in an eye, the preferred a-2 agonist is brimonidine at a concentration of from about 0.005% to about 0.015%” (See [0127]).  In Example 4, Horn disclosed that “The three week scores also demonstrated advantages of the compositions of the present invention: after administration of brimonidine at 0.018%, the average redness count went down from 10.3 to 1.6” (See [0204]).
Accordingly, the reduction in symptoms such as redness with low dose brimonidine alone was significant. One of ordinary skill in the art combining the said formulations with ketotifen would have expected even more reduction in redness and other symptoms of allergy. 
Secondly, the data compare the effects of a formulation comprising brimonidine and ketotifen with a formulation comprising ketotifen alone. Since the prior art clearly teach the superior results of low dose brimonidine in reducing symptoms of eye allergies including redness and Chapin et al teach that ketotifen is very effective in reducing symptoms of eye allergy such as redness, one of ordinary skill in the art would have excepted superior results from the combination compared to the ketotifen alone. As such the data showing the improved results of the combination would have, in fact, be expected.  
Thirdly, the data show modest increase in some instances that appear to fall well within the standard deviation of the tests as used singly. The examiner is also unsure as to whether or not the experiment was repeated and this is an averaged result or merely a one-off experiment which has not been repeated. It is further noted that the primary reference is Horn reference. The Declaration has compared the instant claimed composition and/or method with that described in the secondary reference. 

With regard to the criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, the rejections and arguments have clearly shown that the improved results would have been expected from the combination of the active agents as taught by the prior art references. The rejections are based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 
Not only the references of record teach each and every element of the claimed method including the low dose of brimonidine and the low dose of ketotifen for effective treatment and reduction of symptoms of allergy in a subject’s eye, there is motivation to combine them in order to improve the outcome from the combination.  
In conclusion, the Declaration and the arguments are not sufficient to overcome the rejections of record or to place the claims in condition for allowance. 

Claims 19, 21-24 and 36 remain rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616